Citation Nr: 1105859	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a prostate disorder, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for an upper extremity 
neurologic disorder, to include as secondary to diabetes 
mellitus, type 2, and Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for a low back 
disorder, an upper extremity neurologic disorder, bilateral 
hearing loss, and tinnitus are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An October 1976 rating decision denied the Veteran's claim of 
entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file since the October 
1976  rating decision was not of record at the time of the 
October 1976 rating decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement to 
service connection for a low back disorder.

3.  The evidence of record does not demonstrate that the Veteran 
has a current diagnosis of a prostate disorder which is related 
to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

A prostate disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in July 2005 
satisfied the duty to notify provisions.  An additional letter 
was also provided to the Veteran in May 2007, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  A VA examination 
has not been accorded the Veteran in connection with his prostate 
disorder claim, because there is no evidence that any currently 
diagnosed prostate disorder is related to military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

New and Material Evidence

An unappealed rating decision in October 1976 denied the 
Veteran's claim of entitlement to service connection for a low 
back disorder on the basis that the medical evidence of record 
did not show that the Veteran had a diagnosed back disorder.  The 
relevant evidence of record at the time of the October 1976 
rating decision consisted of the Veteran's service treatment 
records and a September 1976 VA medical examination report.
 
The Veteran did not file a notice of disagreement after the 
October 1976  rating decision.  Therefore, the October 1976 
rating decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In June 2005, a claim to reopen the issue of entitlement to 
service connection for a low back disorder was received.  
Evidence of record received since the October 1976 rating 
decision includes VA fee-based medical examination reports dated 
in September 2005 and October 2005, VA medical records dated from 
February 2006 to September 2007, and VA medical examination 
reports dated in June 2007 and July 2007.  All of the evidence 
received since the October 1976 rating decision is "new" in 
that it was not of record at the time of the October 1976 
decision.  In addition, the new evidence includes assessments of 
chronic low back pain and lumbar neurogenic claudication.  
Accordingly, the new evidence new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
As the evidence fulfilling this element has now been added to the 
claims file, the case must be reopened.  See Molloy v. Brown, 9 
Vet. App. 513 (1996) (stating that where VA has previously denied 
a claim because one element of service connection is missing, the 
case must be reopened when evidence potentially fulfilling the 
missing element is submitted).

Prostate Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
The following diseases are deemed associated with herbicide 
exposure, under VA law: AL amyloidosis, chloracne or other 
acneform diseases consistent with chloracne, diabetes mellitus, 
type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and 
ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

In this case, the Veteran claims that he developed a prostate 
disorder as the result of exposure to Agent Orange.  The evidence 
of record reveals that the Veteran served in Vietnam.  He is 
therefore presumed under 38 U.S.C.A. § 1116(f), to have been 
exposed to herbicide agents, to include Agent Orange.  However, 
the medical evidence of record does not show a current diagnosis 
of a presumptive disorder under 38 C.F.R. § 3.309(e).  While the 
medical evidence shows that the veteran has an enlarged prostate, 
there is no medical evidence that the Veteran has ever received a 
diagnosis of prostate cancer.  Accordingly, presumptive service 
connection for a prostate disorder is not warranted under 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of a prostate disorder.

After separation from military service, a September 2006 VA 
outpatient medical report stated that the Veteran had an enlarged 
prostate.

The evidence of record does not demonstrate that the Veteran has 
a current diagnosis of a prostate disorder which is related to 
military service.  The Veteran's service treatment records are 
negative for any diagnosis of a prostate disorder.  While the 
medical evidence of record shows that the Veteran was found to 
have an enlarged prostate, there is no medical evidence of record 
of a prostate disorder prior to 2006, approximately 34 years 
after separation from military service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  Furthermore, there is no medical evidence of record 
which relates any currently diagnosed prostate disorder to 
military service.

The Veteran's statements are competent and credible as to the 
observable symptoms that he experiences.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions), Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability").  In this regard, in a September 2006 
VA outpatient medical report the Veteran reported that he had 
experienced the symptoms which were related to his enlarged 
prostate for the previous two to three years.  Accordingly, the 
Veteran's own lay testimony does not demonstrate continuity of 
symptomatology since military service.

Furthermore, the Veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of a prostate disorder 
which is related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he has 
a current diagnosis of a prostate disorder which is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the evidence of record does not demonstrate that the 
Veteran has a current diagnosis of a prostate disorder which is 
related to military service.  As such, service connection for a 
prostate disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent the appeal is allowed.

Service connection for a prostate disorder is denied.


REMAND

With regard to the Veteran's low back disorder claim, the 
Veteran's service treatment records include multiple complaints 
and diagnoses of low back disorders.  The post-service medical 
evidence of record also shows diagnoses of chronic low back pain 
and lumbar neurogenic claudication, and the Veteran has submitted 
competent and credible evidence that he has experienced low back 
pain since military service.  There is no medical evidence of 
record which states whether any currently diagnosed low back 
disorder is related to military service.  Accordingly, a medical 
examination is necessary to provide an etiological opinion to 
determine whether any currently diagnosed low back disorder is 
related to military service.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's upper extremity neurologic disorder 
claim, the medical evidence of record is not sufficiently clear 
to allow the Board to make a determination as to whether the 
Veteran has a current diagnosis of an upper extremity neurologic 
disorder which is related to military service.  Specifically, 
neither a September 2005 VA fee-based medical examination report 
nor a June 2007 VA neurological examination found any objective 
evidence of an upper extremity neurologic disorder.  However, VA 
outpatient medical reports dated in September 2006 and October 
2006 stated that a VA neurology clinic gave assessments of rule 
out vascular claudication of the left arm; and small fiber 
polyneuropathy which was related to diabetes mellitus.  
Similarly, a May 2007 VA outpatient medical report found that the 
Veteran's left upper extremity had decreased strength compared to 
his right upper extremity and gave a diagnosis of polyfiber 
neuropathy.  A second May 2007 VA outpatient medical report gave 
an assessment of "small/large/autonomic fiber polyneuropathy" 
which was related to diabetes mellitus.  Finally, an August 2007 
VA outpatient medical report gave assessments of early left 
carpal tunnel and polyneuropathy.  Accordingly, the medical 
evidence of record does not clearly demonstrate (1) whether the 
Veteran has a current diagnosis of an upper extremity neurologic 
disorder and (2) whether any such disorder which does exist is 
related to military service or to a service-connected disability.  
Accordingly, a new medical examination is necessary to clarify 
these points.

With regard to the Veteran's bilateral hearing loss and tinnitus 
claims, the Veteran's June 1969 service enlistment examination 
showed that the Veteran had right ear hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2010).  However, on a February 
1972 service separation examination, the Veteran's puretone 
thresholds were reported to be 0 at all frequencies.  These 
findings are inconsistent and confusing.  In addition, the 
medical evidence of record shows that the Veteran has current 
diagnoses of bilateral hearing loss for VA purposes, and the 
Veteran reports that his bilateral hearing loss and tinnitus are 
related to military service.  Id.  There is no medical evidence 
of record which addresses the etiology of the Veteran's bilateral 
hearing loss and tinnitus, and the Veteran has never been 
provided with a VA audiological examination.  Accordingly, an 
audiological examination is necessary to provide an etiological 
opinion to determine whether any currently diagnosed bilateral 
hearing loss and tinnitus are related to military service.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded the 
appropriate VA examinations required to 
determine the existence and etiology of 
any low back disorder and upper extremity 
neurologic disorder found.  The claims 
file must be provided to and reviewed by 
the examiner(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make these determinations 
must be conducted.  Following a review of 
the service and post-service medical 
records, the examiner(s) must state 
whether any currently diagnosed low back 
disorder and upper extremity neurologic 
disorder are related to military service 
or to a service-connected disability, to 
specifically include diabetes mellitus, 
type 2.  If the Veteran is not found to 
have a current diagnosis of a low back 
disorder or an upper extremity neurologic 
disorder, the examiner must specifically 
explain this finding in light of the VA 
outpatient medical reports which do show 
such findings.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner(s) 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.  The report must be 
typed.

2.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any hearing loss and tinnitus found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner must obtain a detailed history of 
in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  Following a 
review of the service and post-service 
medical records, the examiner must state 
whether any currently diagnosed bilateral 
hearing loss and tinnitus pre-existed 
military service.  If a disorder is found 
to have pre-existed military service, the 
examiner must state whether it was 
permanently aggravated beyond its natural 
progression by military service.  If any 
currently diagnosed hearing loss and 
tinnitus is found not to have pre-existed 
military service, the examiner must state 
whether the currently diagnosed hearing 
loss and tinnitus is directly related to 
the Veteran's military service.  The 
examiner is reminded that VA laws and 
regulations do not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  A 
complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


